IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-14-00214-CR

THOMAS GILMORE STEWART,
                                                                       Appellant
    v.

THE STATE OF TEXAS,
                                                                       Appellee


                                From the 40th District Court
                                    Ellis County, Texas
                                  Trial Court No. 39171CR


                                MEMORANDUM OPINION


         Thomas Gilmore Stewart appeals his conviction for possession of a controlled

substance. See TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West 2010).1 However, the

certification of defendant’s right of appeal which Thomas signed indicates that he

waived his right to appeal. See TEX. R. APP. P. 25.2(d).



1In the documents filed with this Court, Stewart notes that the issues he seeks to appeal may be issues for
a petition for writ of habeas corpus. Although we express no opinion on the merits of his issues, we
generally agree that his right to relief, if any, is more appropriate if pursued in a petition for writ of
habeas corpus.
        Accordingly, this appeal is dismissed.2 Id.




                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 31, 2014
Do not publish
[CR25]




2 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Court of Criminal Appeals, a petition for discretionary review must be filed in the Court of Criminal
Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the day the
last timely motion for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2 (a).

Stewart v. State                                                                                    Page 2